 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        DAVID DANIELS,                                       CASE NO. 19-6079 RJB-DWC
11
                                   Plaintiff,                ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      MICHAEL WAYMAN, and THOMAS
        L’HEUREUX,
14
                                   Defendants.
15

16          This matter comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge David W. Christel. Dkt. 18. The Court has considered the Report and

18   Recommendation (Dkt. 18), the Plaintiff’s objections (Dkt. 19), and the remaining file.

19          In this case, the Plaintiff raises constitutional challenges, pursuant to 42 U.S.C. § 1983, to

20   a hearing which resulted in the Plaintiff’s loss of good time credits and his placement in

21   administrative segregation. Dkt. 1. The Report and Recommendation recommends that this civil

22   rights case be dismissed with prejudice and without leave to amend because amendment would

23   be futile. Dkt. 18. The facts and procedural history are in the Report and Recommendation

24   (Dkt. 18, at 1-2) and are adopted here. The Report and Recommendation recommends the Court


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1   find Plaintiff’s challenges related to the revocation of his good time credits barred pursuant to

 2   Heck v. Humphrey, 512 U.S. 477 (1994). Dkt. 18. It recommends finding that the Plaintiff’s

 3   challenges related to his placement in administrative segregation fail to state a claim because

 4   prisoners have no due process liberty interest in their classification and he was afforded due

 5   process. Id. The Report and Recommendation recommends that the Plaintiff’s first amendment

 6   freedom of religion claim be dismissed because as a matter of law, preventing prisoners in

 7   administrative segregation from attending group religious services, is not a violation of the first

 8   amendment. Id. It recommends finding that none of the harms asserted by the Plaintiff rise to

 9   the level of an eighth amendment violation pursuant to binding case law. Id. The Report and

10   Recommendation recommends dismissal without leave to amend because amendment would be

11   futile. Id.

12           The Plaintiff objects to the Report and Recommendation. Dkt. 19. None of his

13   objections are grounds to not adopt the Report and Recommendation. He generally asserts that

14   his complaint can be cured by amendment and continues to challenge the events surrounding his

15   hearing, revocation of good time credits, and placement in administrative segregation. Dkt. 19.

16   Without citation to authority, he maintains that 42 U.S.C. § 1983 is the proper statutory

17   mechanism to raise these challenges, failing to acknowledge the Heck bar. He fails to point to

18   binding authority which backs his assertions regarding his due process, freedom of religion or

19   eighth amendment claims. The Plaintiff’s objections fail to show that his claims should not be

20   dismissed or that the dismissal should be without leave to amend.

21           Accordingly, the Report and Recommendation (Dkt. 18) should be adopted and the

22   complaint dismissed. The dismissal should be without leave to amend because amendment

23   would be futile. This case should be closed.

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
 1          It is ORDERED that:

 2              •   The Report and Recommendation (Dkt. 18) IS ADOPTED;

 3              •   The complaint IS DISMISSED WITHOUT LEAVE TO AMEND; and

 4              •   This case IS CLOSED.

 5          The Clerk is directed to send uncertified copies of this Order to Judge Christel, all

 6   counsel of record and to any party appearing pro se at said party’s last known address.

 7          Dated this 3rd day of April, 2020.

 8

 9
                                           A
                                           ROBERT J. BRYAN
10                                         United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
